CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings (Loss) to Fixed Charges and of Earnings (Loss) to Combined Fixed Charges and Preferred Stock Dividends UNAUDITED (THOUSANDS, EXCEPT RATIOS) 2007 2006 2005 2004 2003 Earnings (loss) from continuing operations $ 151,789 $ 74,670 $ 182,978 $ 66,119 $ (29,768 ) Undistributed equity income from investees (84,327 ) 6,201 (77,765 ) 2,406 9,176 Income tax expense (benefit) 70,772 42,049 115,951 35,864 (21,417 ) Earnings (loss) from continuing operations before income taxes $ 138,234 $ 122,920 $ 221,164 $ 104,389 $ (42,009 ) Fixed charges: Interest, long-term debt $ 39,903 $ 40,138 $ 35,780 $ 47,244 $ 60,998 Interest, other (including interest on short-term debt) 9,236 5,111 3,260 2,945 7,219 Amortization of debt expense, premium, net 1,972 1,867 2,399 3,261 3,385 Portion of rentals representative of an interest factor 558 506 284 286 518 Total fixed charges $ 51,669 $ 47,622 $ 41,723 $ 53,736 $ 72,120 Earnings (loss) from continuing operations before income taxes $ 138,234 $ 122,920 $ 221,164 $ 104,389 $ (42,009 ) Plus:total fixed charges from above 51,669 47,622 41,723 53,736 72,120 Plus:amortization of capitalized interest 407 407 407 485 725 Earnings from continuing operations before income taxes and fixed charges $ 190,310 $ 170,949 $ 263,294 $ 158,610 $ 30,836 Ratio of earnings to fixed charges 3.68 3.59 6.31 2.95 N/A (1) Total fixed charges from above $ 51,669 $ 47,622 $ 41,723 $ 53,736 $ 72,120 Preferred stock dividends 480 1,772 1,922 2,741 2,099 Total fixed charges and preferred stock dividends $ 52,149 $ 49,394 $ 43,645 $ 56,477 $ 74,219 Ratio of earnings to combined fixed charges and preferred stock dividends 3.65 3.46 6.03 2.81 N/A (2) (1)For the year ended December 31, 2003, earnings were insufficient to cover fixed charges by $41.3 million. (2) For the year ended December 31, 2003, earnings were insufficient to cover fixed charges and preferred stock dividends by $43.4 million.
